Citation Nr: 1453123	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a 20 percent initial evaluation for left upper extremity radiculopathy for the period from December 9, 2009, through November 22, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, assigning a separate 10 percent disability evaluation for left upper extremity radiculopathy effective from the December 9, 2009.  Although the Veteran also initiated an appeal of the April 2010 rating decision denying a rating in excess of 20 percent for cervical spine disability, he excluded that issue from his substantive appeal.  Moreover, in a May 2010 decision, a Decision Review Officer increased the rating for the radiculopathy of the left upper extremity to 20 percent, effective November 23, 2011.  In his substantive appeal, the Veteran essentially indicated that he was limiting his appeal to the issue of entitlement to a 20 percent rating for left upper extremity radiculopathy for the period from December 9, 2009, to November 22, 2011.  The Board will limit its consideration accordingly.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  For the period from December 9, 2009, to November 22, 2011, the Veteran's left upper extremity radiculopathy more nearly approximated moderate incomplete paralysis of the median nerve than mild incomplete paralysis of the nerve.





CONCLUSION OF LAW

The criteria for an initial 20 rating for left upper extremity radiculopathy have been met for the period from December 9, 2009, to November 22, 2011. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  

The Veteran's left upper extremity radiculopathy is appropriately rated based on incomplete median nerve paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Those rating criteria provide that a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling.  Severe incomplete paralysis of the median nerve of the minor upper extremity is rated as 40 percent disabling.  Any higher rating requires a showing of complete paralysis of the median nerve.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran is right handed.  Therefore, his left upper extremity radiculopathy affects the minor extremity.  

In this case, VA and private treatment records document the results of MRI evaluations of the cervical spine.  The results are reasonably consistent in showing cervical degenerative joint disease with significant degenerative disc disease and neural foraminal stenosis at multiple levels, including disc protrusions at C4-C5 on the left with foraminal narrowing and anterior cord flattening shown at C7.  There are thus ample objective findings to support the Veteran's reports of subjective symptoms associated with incomplete paralysis.  

An October 2010 MRI report notes the Veteran's complaints of pain, numbness, and tingling extending to the fingers of the left hand.  A statement by the Veteran in January 2010 indicates that he has severe cervical and left upper extremity radicular pain down to the wrist which is "taking over my life."

The report of a VA psychiatric evaluation in August 2011 notes the Veteran's severe ongoing pain and medication taken for that pain.

The Veteran has contended that the severity of his left upper extremity radiculopathy has not changed since he filed his claim on December 9, 2009, and accordingly he should be granted the 20 percent evaluation from that date.  The Board finds the objective evidence supportive of the Veteran's quite credible statements addressing the severity of his symptoms.  The Board finds these self-reported symptoms to support the Veteran's quite reasonable contention that the 20 percent evaluation should have been assigned from December 9, 2009.  The severity of documented radiculopathy appears to warrant the maximal rating based on wholly sensory symptoms, which is 20 percent for moderate incomplete paralysis under Diagnostic Code 8515.  38 C.F.R. § 4.124a.

Accordingly, the Board finds the benefit sought in the present appeal to be warranted.  

ORDER

A 20 percent rating is granted for left upper extremity radiculopathy for the period from December 9, 2009, through November 22, 2011, subject to the criteria governing the payment of monetary awards.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


